      Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          x

 UNITED STATES OF AMERICA                     SEALED INFORMATION

             V. -

                                              Sl 19 Cr. 375 (CS)
 MARVIN WILLIAMS/

           Defendant.


                                          x

                              COUNT ONE
           (Conspiracy to Transport/ Receive, Possess^
                     and Sell Stolen Vehicles)

     The United States Attorney charges:


                              Background


     1. Unless otherwise specified/ at all times relevant to


this Information/ MARVIN WILLIAMS/ the defendant/ was a resident


of Connecticut. WILLIAMS generated income by repairing cars for/


and selling cars to/ third parties.


     2. From in or about 2017 through in or about November 2018,


MARVIN WILLIAMS/ the defendant/ together with others known and


unknown: (1) obtained stolen vehicles from/ among other places/


Michigan and Florida; (2) transported the stolen vehicles to/ among


other places/ the Southern District of New York and Connecticut/


for resale; (3) created and/or obtained false titles/


registrations/ and temporary license plates for stolen vehicles;


(4) used the false vehicle records to deceive (a) buyers of the


stolen vehicles,, and/or (b) the South Dakota Department of Motor
        Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 2 of 13




Vehicles/ among other places/ to obtain new titles and


registrations for the stolen vehicles; and (5) used online markets/


among other things/ to solicit purchasers of the stolen vehicles


in various states.


        3. MARVIN WILLIAMS/ the defendant/ and others known and


unknown/ obtained/ transported, and sold or attempted to sell


approximately sixty stolen vehicles worth/ in total/ approximately


$3/700,000.

                          Statutory Allegations

        4. From at least in or about 2017 through in or about


November 2018, in the Southern District of New York and elsewhere,


MARVIN WILLIAMS/ the defendant/ together with others known and


unknown/ knowingly did combine/ conspire, confederate/ and agree


together and with each other to (1) transport stolen motor


vehicles/ in violation of Title 18 United States Code/ Section


2312, and (2) receive/ possess/ sell/ and dispose of stolen motor


vehicles/ in violation of Title 18, United States Code/. Section


2313.


        5. It was a part and an object of the conspiracy that MARVIN


WILLIAMS/ the defendant, and others known and unknown/ would and


did transport in interstate commerce stolen motor vehicles/


knowing the same to be stolen/, in violation of Title 18, United


States Code/ Section 2312.


        6. It was a further part and an object of the conspiracy



                                     2
        Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 3 of 13




that MARVIN WILLIAMS/ the defendant/ and others known and unknown,


would and did receive/ possess, conceal/ store/ barter/ sell/ and


dispose of stolen motor vehicles/ which had crossed a State


boundary after being stolen/ knowing the same to be stolen/ in


violation of Title 18, United States Code/ Section 2313.


                                OVERT ACTS

        7. In furtherance of the conspiracy and to effect the


illegal objects thereof/ MARVIN WILLIAMS, the defendant/ committed

the following overt acts/ in the Southern District of New York and


elsewhere:


             a. On or about July 3, 2018, WILLIAMS and a co"


conspirator ( CC-1") exchanged a series of text messages regarding


WILLIAMS potentially buying a stolen Corvette and a stolen Cadillac

from CC-1.


             b. On or about July 12, 2018, a co-conspirator ("CC-


2ff) met the purchaser of a stolen black 2014 BMW 4351 at the

Westchester County Airport in White Plains/ New York.


             c. On or about July 19, 2018, WILLIAMS operated a


stolen white Lamborghini Huracan in the Southern District of New


York.


             d. On or about September 9/ 2018, WILLIAMS


participated in a phone call with a co-conspirator ("CC~3") in


which CC-3 agreed to look for a buyer for a stolen corvefcte that


was in WILLIAMSfs possession.



                                     3
      Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 4 of 13




           e. On or about September 14, 2018, a co-conspirator


("CC-4//) sent WILLIAMS a package containing fake documents for


stolen vehicles.


           f. On or about September 19, 2018, WILLIAMS and a co-


conspirator (^CC~5//) participated in a phone call in which they


discussed purchasing and selling a stolen Rolls Royce


           g. On or about September 20, 2018, WILLIAMS


participated in a phone call with a co-conspirator ("CC-G") in


which they discussed WILLIAMS purchasing two stolen Land Rover


Range Rovers from CC-6.


           h. On or about October 15, 2018, WILLIAMS and a co-


conspirator ("CC-7//) exchanged a series of text messages in which


they discussed WILLIAMS purchasing a fake title for a blue Dodge

Charger Hellcdt from CC~7.


           i. On or about October 24, 2018, WILLIAMS and a co-


conspirator ("CC-8//) exchanged a series of text messages regarding


a stolen Jeep Wrangler that CC-8 said had a manufactured s retail


price of $72/000 but which CC-8 offered to sell to WILLIAMS for

$13/000.

           (Title 18, United States Code/ Section 371.)

                              COUNT TWO
                   (Conspiracy to Commit Wire Fraud)


     The United States Attorney further charges:


                              Background
         Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 5 of 13




         8. The allegations set forth in paragraphs 1 through 3 are


repeated and realleged as if set forth fully herein.


         9. MARVIN WILLIAMS/ the defendant/ and others known and


unknown/ engaged in a scheme to defraud car purchasers by


misrepresenting/ via text messages/ phone calls/ online


advertisements/ and other means, the origins/ legal status/ and


identifying information of stolen vehicles.


         10. MARVIN WILLIAMS/ the defendant/ and others known and


unknown/ falsely represented to the purchasers of certain cars


that those cars were not stolen and had legitimate origins.


         11. MARVIN WILLIAMS/ the defendant/ together with others


known and unknown/ provided false Vehicle Identification Numbers


("VINs")/ titles/ and bills of sale to the purchasers of certain


cars .



                           Statutory Allegations

         12. From in or about 2017 through in or about November 2018,


in the Southern District of New York and elsewhere/ MARVIN


WILLIAMS/ the defendant/ together with others known and unknown/


willfully and knowingly did combine/ conspire/ confederate/ and


agree together and with each other to commit wire fraud, in


violation of Title 18, United States Code/ Section 1343.


         13. It was a part and an object of the conspiracy that MARVIN


WILLIAMS/ the defendant/ and other known and unknown, willfully


and knowingly/ having devised and intending to devise a scheme and



                                      5
      Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 6 of 13




artifice to defraud and for obtaining money and property by means


of false and fraudulent pretenses/ representations/ and promises/


would and did transmit and cause to be transmitted by means of


wire in interstate commerce/ writing/ signs/ signals/ pictures/


and sounds for the purpose of executing such scheme and artifice/


in violation of Title 18, United States Code/ Section 1343.


          (Title 18, United States Code/ Section 1349.)

                             COUNT THREE
                             (Wire Fraud)

     The United States Attorney further charges:


     14. The allegations set forth in paragraphs 1 through 3 and


9 through 11 are repeated and realleged as if set forth fully

herein.


     15. From in or about 2017 through in or about November 2018,


in the Southern District of New York and elsewhere/ MARVIN


WILLIAMS/ the defendant, and others known and unknown/ willfully


and knowingly/ having devised and intending to devise a scheme and


artifice to defraud and for obtaining money and property by means


of false and fraudulent pretenses/ representations/ and promises/


and attempting to do so/ did transmit and cause to be transmitted


by means of wire in interstate commerce/ writing/ signs, signals/


pictures/ and sounds for the purpose of executing such scheme and


artifice/ to wit, WILLIAMS received and attempted to receive wire


transfers/ and deposited cash and checks/ via a bank account
     Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 7 of 13




located in the Southern District of New York and controlled by


WILLIAMS, from purchasers of stolen vehicles to whom he had made


false and misleading misrepresentations regarding the vehicles7


origins, legal status,, and identifying information/ and aided and


abetted the same.


   (Title 18, United States Code/ Sections 1343, 1349, and 2.)

                             COUNT FOUR
                         (Money Laundering)

     The United States Attorney further charges:


     16. From at least in or about November 2017 through in or


about January 2018, in the Southern District of New York and


elsewhere/ MARVIN WILLIAMS/ the defendant/ knowing that the


property involved in financial transactions represented the


proceeds of some form of unlawful activity/ did knowingly conduct


and attempt to conduct such financial transactions affecting


interstate and foreign commerce/ which involved the proceeds of a


specified unlawful activity/, to wit/ WILLIAMS made wire transfers


in amounts totaling approximately $270, 000 which involved the

proceeds from the interstate transportation and sale of stolen


motor vehicles.


    (Title 18, United States Code/ Section 1956(a)(1)(A)(i) .)

                             COUNT FIVE
                     (Sale of Stolen Vehicles)

     The United States Attorney further charges:
        Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 8 of 13




        17. In or about December 2017, in the Southern District of


New York and elsewhere/ MARVIN WILLIAMS/ the defendant/ and others


known and unknown/ did receive/ possess, conceal,, store/ barter/


sell^ and dispose of two stolen motor vehicles/ which vehicles had


crossed a State boundary after being stolen/ knowing the vehicles


to have been stolen/ to wit, WILLIAMS sold a stolen blue 2017


Nissan Titan bearing a VIN ending in 9399 and a red 2017 Nissan

Titan bearing a VIN ending in 4751, both of which had been

transported from Florida/ to individuals residing in the Southern


District of New York^ and aided and abetted the same.


        (Title 18, United States Code/ Sections 2313 and 2.)

                                 COUNT SIX
                    (Possession of a. Stolen Vehicle)


        The United States Attorney further charges:


        18. From in or about May 2018 through in or about September


2018, in the Southern District of New York and elsewhere/ MARVIN


WILLIAMS/ the defendant/ and others known and unknown/ did receive,


possess/ conceal/ store/ barter/ sell/ and dispose of a stolen


motor vehicle/ which vehicle had crossed a State boundary after


being stolen/ knowing the vehicle to have been stolen/ to wit/


WILLIAMS possessed a stolen white 2016 Chevrolet Corvette bearing


a VIN ending in 8750, which had been transported from Florida, in


the vicinity of White Plains,. New York/ and aided and abetted the


same.
     Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 9 of 13




       (Title 18, United States Code, Sections 2313 and 2.)

                             COUNT SEVEN
                     (Sale of a Stolen Vehicle)

     The United States Attorney further charges:


     19. In or about July 2018, in the Southern District of New


York and elsewhere/ MARVIN WILLIAMS/ the defendant/ and others


known and unknown/ did receive,. possess/ conceal,, store/ barter/


sell/ and dispose of a stolen motor vehicle/ which vehicle had


crossed a State boundary after being stolen/ knowing the vehicle


to have been stolen/ to wit/ WILLIAMS/ aided and abetted the sale


of a stolen black 2014 BMW 435i bearing a VIN ending in 1110 to a

purchaser who met with CC-1 in the Southern District of New York


to conduct the purchase transaction.


       (Title 18, United States Code/ Sections 2313 and 2.)

                             COUNT EIGHT
                 (Possession of a Stolen Vehicle)


     The United States Attorney further charges:


     20. From in or about July 2018 through in or about November


2018, in the Southern District of New York and elsewhere/ MARVIN


WILLIAMS/ the defendant/ and others known and unknown/ did receive/


possess/ conceal/ store/ barter/ sell/ and dispose of a stolen


motor vehicle/ which vehicle had crossed a State boundary after


being stolen, knowing the vehicle to have been stolen^ to wit/


WILLIAMS possessed a stolen white Lamborghini Huracan bearing a
     Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 10 of 13




VIN ending in 0864, which had been transported from Florida/ and


aided and abetted the same.


       (Title 18, United States Code/ Sections 2313 and 2.)

                              COUNT NINE
                (Transportation of Stolen Vehicles)


     The United States Attorney further charges:


     21. From on or about September 21, 2018 through on or about


September 22, 2018, in the Southern District of New York and


elsewhere/ MARVIN WILLIAMS/ the defendant/ and others known and


unknown/ did transport in interstate commerce two stolen motor


vehicles/ knowing the vehicles to have been stolen/ to wit,


WILLIAMS transported a stolen black 2018 Land Rover Range Rover


bearing a VIN ending in 7428, and a stolen black 2015 Land Rover


Range Rover bearing a VIN ending in 8398, from Florida/ through


the Southern District of New York/ to Connecticut/ and aided and


abetted the same.


       (Title 18, United States Code, Sections 2312 and 2.)

                              COUNT TEN
                     (Sale of a Stolen Vehicle)

     The United States Attorney further charges:


     22. In or about October 2018, in the Southern District of


New York and elsewhere/ MARVIN WILLIAMS/ the defendant/ and others


known and unknown/ did receive, possess/ conceal/ store/ barter/


sell/ and dispose of a stolen motor vehicle/ which vehicle had


crossed a State boundary after being stolen/ knowing the vehicle


                                  10
     Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 11 of 13




to have been stolen, to wit/ WILLIAMS sold a stolen blue 2018 Dodge


Charger Hell cat bearing a VIN ending in 7036, which had been

transported from Michigan/ to an individual who resided in the


Bronx/ New York/ and aided and abetted the same.


       (Title 18, United States Code/ Sections 2313 and 2.)

                   FORFEITURE ALLEGATIONS AS TO
           COUNT ONE THROUGH THREE AND FIVE THROUGH TEN

     23. As a result of committing the offenses alleged in Counts


One/ Two/ Three/ Five/ Six/ Seven/ Eight/ Nine/ and Ten of this


Information/ MARVIN WILLIAMS/ the defendant/ shall forfeit to the

United States/ pursuant to Title 18,. United States Code/ Section


981 (a)(1)(C) and Title 28 United States Code/ Section 2461 (c)/ any

and all property/ real and personal/ that constitutes or is derived


from proceeds traceable to the commission of said offenses/


including but not limited to a sum of money in United States


currency representing the amount of proceeds traceable to the


commission of said offenses.


             FORFEITURE ALLEGATIONS AS TO COUNT FOUR

     24. As a result of committing the offense alleged in Count


Four of this Information/ MARVIN WILLIAMS/ the defendant/ shall

forfeit to the United States/ pursuant to Title 18, United States


Code/ Section 982 (a)(I)/ any and all property/ real and personal/


involved in said offense/ or any property traceable to such


property/ including but not limited to a sum of money in United




                                  11
     Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 12 of 13




States currency representing the amount of property involved in


said offense.


                    Substitute Assets Provision


     25. If any of the above-described forfeitable property/ as


a result of any act or omission of the defendant:


          a. cannot be located upon the exercise of due
          diligence;

          b. has been transferred or sold to, or deposited with/
          a third person;


          c. has been placed beyond the jurisdiction of the


          Court;


          d. has been substantially diminished in value; or


          e. has been commingled with other property which


          cannot be subdivided without difficulty;

it is the intent of the United States/ pursuant to Title 21, United


States Code, Section 853(p) and Title 28, United States Code,

Section 2461(c)/ to seek forfeiture of any other property


of the defendant up to the value of the above forfeitable property.


       (Title 18, United States Code/ Sections 981 and 982;
          Title 21, United States Code/ Section 853; and
           Title 28, United States Code/ Section 2461.)




                                       /GEOFFN^ 9/. J BfeRMAN
                                       United Stk^es Attorney




                                  12
Case 7:19-cr-00375-CS Document 178 Filed 10/11/19 Page 13 of 13




           Form No. USA-333-274 (Ed. 9-25-58




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK



                 UNITSD STATES OF AMERICA


                             V.



                     MARVIN WILLIAMS/

                                          Defendant



                    SEALED INFORMATION

                    Sl 19 Cr. 375 (CS)

           18 U.S.C. §§ 371, 1343, 1349, 1956,
                    2312, 2313, and 2.)



                    GEOFFREY S. BERMAN
                  United States Attorney
